Citation Nr: 0322197	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for scar tissue, pain, 
and arthritis of the lumbar spine, to include on a secondary 
basis.  

2.  Entitlement to service connection for headaches, to 
include on a secondary basis.  

3.  Entitlement to service connection for a disability of 
both lower extremities, including arthritis, to include on a 
secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On January 15, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain copies of records of treatment 
that the veteran received from the VA 
Medical Center (VAMC) in Alexandria, 
Louisiana since January 2001 and from the 
VAMC in Shreveport, Louisiana since 
January 2002.  

2.  Using the release of information form 
submitted by the veteran in April 2002, 
obtain copies of records of treatment 
that the veteran received from C. F. 
Passman, M.D., (201 Fritz Street, P.O. 
Box 668, Jonesville, LA  71343) 
(including any and all medical records, 
such as outpatient, progress notes, 
discharge summaries, x-ray studies, etc., 
pertaining to treatment of the veteran's 
lumbar spine, lower extremities, and 
headaches).  Associate any available 
records with the veteran's claims folder.  

3.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of his claimed disabilities of 
the lumbar spine disability and bilateral 
lower extremities.  Send the claims 
folder to examiner for review.  All 
necessary test and evaluations should be 
performed.  Based on the results of the 
examination and a review of the claims 
folder, the examiner is asked to 
specifically address the following 
questions:  

(a).  Does the veteran have a current 
disability manifested by scar tissue, 
pain, and/ or arthritis of the lumbar 
spine, and; if so, what is diagnosis or 
diagnoses?  Is at least as likely as not 
that any diagnosed lumbar spine 
disability, to include scar tissue, pain, 
and arthritis of lumbar spine, was either 
caused or aggravated by the veteran's 
service-connected shell fragments wound 
scars?

(b)  Does the veteran have a current 
disability of one or both lower 
extremities, and; if so, what is the 
diagnosis or diagnoses?  Is at least as 
likely as not that any diagnosed 
disability of the lower extremities, to 
include arthritis, was either caused or 
aggravated by the veteran's service-
connected shell fragments wound scars?

In addressing the above questions, the 
examiner is asked to comment on the 
January 11, 2000 private medical opinion 
statement provided by C. F. Passman, 
M.D., and the reports of VA examination 
for the joints and spine, dated February 
28, 2000.  

4.  Make arrangements with the 
appropriate VA medical facility 
(Alexandria, Louisiana) to have the 
claims folder reviewed, to the extent 
possible, by D. Shah, M.D., who examined 
the veteran on February 29, 2000.  If Dr. 
Shah is available, ask the physician to 
address the following question:  Did the 
veteran develop post-traumatic headaches 
as a result of his service-connected 
shell fragment wound scars?  

If Dr. Shah is not available, please have 
claims folder reviewed by another 
neurologist.  Ask the physician to 
address the following question:  Did the 
veteran develop post-traumatic headaches 
as a result of his service-connection 
shell fragment wound scars?

In addressing the above question, the 
examiner is asked to comment on the 
January 11, 2000 private medical opinion 
statement provided by C. F. Passman, 
M.D., and the VA neurological examination 
report, dated February 28, 2000.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



